      Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 1 of 15




 James A. Hunter                         Miriam Tauber
 Hunter & Kmiec                          Miriam Tauber Law PLLC
 42 Stagecoach Rd.                       885 Park Avenue #2A
 Piper, PA 18947                         New York, NY 10075
 Phone: 484-437-5935                     Phone: 323-790-4881
 Fax: 646-462-3356                       Email: MiriamTauberLaw@gmail.com
 Email: hunter@hunterkmiec.com           Bar: MT-1979
 Bar: JH-1910
 Daniel E. Doherty
 DE Doherty Law Office, LLC
 7300 W. 110th Street, Suite 930
 Overland Park, KS 66210
 Phone: 913-338-7182
 Fax: 913-338-7164
 Email: ded@ddoherty.net
 Bar: DD–2145
Attorneys for Plaintiffs



                        United States District Court
                                  for the
                       Southern District of New York
                                            
  Donna Ann Gabriele Chechele               
                                            
                                            
                                            
  Mark Rubenstein                           
                                            
                                            
                                            
  Revive Investing LLC                      
                                            
                Plaintiffs                  
                                            
                                            
                                            
                                            
                                            
        v.                                  
                                            
                                                      20–CV–03438 (PAE)
                                            
                                            
  Pierre Laubies                            
                                                   Jury Trial Demanded
                                            
                                            
                Defendant                   
                                            
                                            
                                                     Amended Complaint
         and                                
                                            
                                            
                                            
                                            
                                            
  Coty, Inc.                                
                                            
                                            
                                            
                   Nominal Defendant        
                                            



                              Amended Complaint
    Plaintiffs Donna Ann Gabriele Chechele, Mark Rubenstein, and Revive In-
vesting, LLC (collectively, “Plaintiffs”), by their undersigned attorneys, plead for
their complaint as follows:
      Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 2 of 15




                                    Introduction

1.   This is an action for disgorgement under Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b).

2.   Section 16 is the “original and only express ‘insider’ trading provision[]” of
the Act. Richard W. Jennings et al., Securities Regulation: Cases and Materials
1202 (8th ed. 1998). It works to “prevent[] the unfair use of information that may
have been obtained by [an insider] by reason of his relationship to the issuer.” 15
U.S.C. § 78p(b).

3.   The statute applies to the directors and officers of every issuer of a class
of publicly traded equity securities. Id. § 78p(a), (b). It also applies to every
beneficial owner of more than 10% of any such class. Id. Under Section 16(b),
these “insiders” must disgorge to the issuer any profit they realize from a purchase
and sale, or a sale and purchase, of the issuer’s equity securities occurring within
a period of less than six months. Id. § 78p(b). If an insider fails to disgorge this
“short-swing” profit, the statute empowers the issuer, or “the owner of any security
of the issuer,” to bring suit to recover it. Id.

4.   Liability under Section 16(b) is strict. The profit from a short-swing transac-
tion must be disgorged “irrespective of any intention on the part of [the insider] in
entering into such transaction.” Id. Recovery never depends on proof of scienter,
a breach of duty, or the actual misuse of inside information. See Reliance Elec.
Co. v. Emerson Elec. Co., 404 U.S. 418, 422 (1972).

5.   Plaintiffs, three stockholders of Nominal Defendant Coty Inc. (“Coty”), bring
this suit against Coty’s outgoing chief executive officer, Defendant Pierre Laubies
(“Laubies”). While subject to Section 16 of the Act, Laubies realized hundreds of
thousands of dollars in short-swing profit from his purchase and sale of Coty’s
Class A common stock. Under Section 16(b), this profit is now Coty’s lawful
property, which Laubies is strictly liable to account for and repay.




                                           2
      Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 3 of 15




                             Jurisdiction and Venue

6.   Jurisdiction is conferred on this Court by Section 27 of the Act, 15 U.S.C.
§ 78aa, and by 28 U.S.C. § 1331.

7.   Venue lies in this District under Section 27 of the Act and 28 U.S.C. § 1401
(a) because Coty is found in and transacts significant business in this District,
maintaining its principal executive office, and multiple retail outlets, in the County
of New York; and (b) because the transaction described in paragraph 16 below was
executed through the facilities of the New York Stock Exchange LLC, a national
securities exchange registered under Section 6 of the Act, 15 U.S.C. § 78f, and
located in this District.



                                    The Parties

8.   Plaintiff Donna Ann Gabriele Chechele is a natural person, a resident of the
State of New Jersey, and a stockholder of Coty.

9.   Plaintiff Mark Rubenstein is a natural person, a resident of the State of
Rhode Island, and a stockholder of Coty.

10. Plaintiff Revive Investing, LLC is a limited liability company formed under the
laws of the State of Texas with a principal place of business located in Georgetown,
Texas, and a stockholder of Coty.

11. Defendant Pierre Laubies is a natural person and a resident of the State of
New York.

12. Nominal Defendant Coty Inc. is a corporation formed under the law of the
State of New York with a principal place of business located in New York, New
York. This action is brought in the right and for the benefit of Coty, which is
named as a nominal defendant solely to ensure that all necessary parties are
before the Court.




                                          3
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 4 of 15




                                       Facts

                                   Background

13. Coty is a publicly traded beauty company with a stable of more than 75 owned
or licensed brands, including such household names as Clairol, CoverGirl, and
Max Factor.

14. At all relevant times, Coty’s Class A common stock has been registered under
Section 12 of the Act, 15 U.S.C. § 78l, and listed for trading on the New York Stock
Exchange.

15. Laubies joined Coty as chief executive officer in November 2018, serving in
that role until his resignation on June 1, 2020. He also sat on its board from the
time of his arrival until his resignation as a director on May 31, 2020. While
serving as a director and officer, Laubies transacted in Coty’s Class A common
stock as described in the follow paragraphs.



                       Laubies’s Purchase of Common

16. On August 30, 2019, Laubies purchased 262,000 shares of Coty’s Class A
common stock on the open market at the price of $9.5418 per share.

17. Laubies reported his purchase on a Statement of Changes in Beneficial
Ownership on Form 4 filed with the SEC on September 4, 2019.



                          Laubies’s Sale of Common

18. Although Laubies stayed on at Coty until the late spring, he had announced
his resignation to the board back in February 2020.

19. In anticipation of his departure, Laubies resolved to liquidate his entire equity
stake in Coty, including all 3,260,329 of his shares of Coty’s Class A common
stock.

20. On February 27, 2020, the same day his resignation was delivered, Laubies


                                         4
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 5 of 15




entered into an agreement, either written or oral (the “Initial Common Stock
Agreement”), with Cottage Holdco B.V. (“Cottage Holdco”), Coty’s controlling
stockholder.

21. The Initial Common Stock Agreement obligated Laubies to sell 3,260,329
shares of Coty’s Class A common stock to Cottage Holdco at a price of $11.4937
per share.

22. The agreement derived this price from the dollar volume-weighted average
price of Coty’s publicly traded Class A common stock on the New York Stock
Exchange during the 15 consecutive trading days ending on February 26, 2020.

23. The parties to the Initial Common Stock Agreement relied on this formula to
set their price because they viewed the contemporaneous market price of Coty’s
Class A common stock as the best proxy for the value of Laubies’s shares.



                           The Initial Disclosures

24. Laubies disclosed his sale pursuant to the Initial Common Stock Agreement
in a Statement of Changes in Beneficial Ownership on Form 4 filed with the SEC
on March 2, 2020.

25. The Form 4 reported Laubies’s sale with a transaction date of February
27, 2020, and included the following disclosure: “On February 27, 2020, Cottage
Holdco B.V. and Pierre Laubies entered into a stock purchase agreement pursuant
to which Mr. Laubies agreed to sell, and Cottage Holdco B.V. agreed to purchase,
3,260,329 shares of Common Stock held by Mr. Laubies.”

26. Cottage Holdco separately disclosed the Initial Common Stock Agreement in
its own Statement of Changes in Beneficial Ownership on Form 4 filed with the
SEC on March 2, 2020.

27. The Form 4 filed by Cottage Holdco reported a purchase with a transaction
date of February 27, 2020, and included the following disclosure: “On February
27, 2020, Cottage Holdco B.V. and Pierre Laubies entered into a stock purchase


                                       5
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 6 of 15




agreement pursuant to which Mr. Laubies agreed to sell, and Cottage Holdco
B.V. agreed to purchase, 3,260,329 shares of Class A Common Stock held by Mr.
Laubies.”

28. At the same time that Laubies and Cottage Holdco were formulating the Ini-
tial Common Stock Agreement, Laubies and Coty were formulating an agreement
whereby Laubies would sell his shares of Series A-1 Preferred Stock to Coty (the
“Initial Preferred Stock Agreement”).

29. On the same March 2, 2020, Form 4 Laubies reported the sale of the preferred
stock to Coty with a transaction date of February 27, 2020, and included the
following disclosure: “On February 27, 2020, Coty Inc. (the ‘Company’), Mr.
Laubies and Elmfort Invest B.V. entered into a purchase agreement pursuant
to which Mr. Laubies and Elmfort Invest B.V. agreed to sell, and the Company
agreed to purchase, all of the shares of Series A-1 Preferred Stock held directly
and indirectly by Mr. Laubies.”

30. On a Form 8-K Current Report, Coty disclosed its entering into the Initial
Preferred Stock Agreement with Laubies, in the following language: “Also on
February 27, 2020, the Company entered into a purchase agreement (the ‘Pre-
ferred Repurchase Agreement’) with Mr. Laubies, pursuant to which the Company
will purchase all of the shares of Series A-1 Preferred Stock held by Mr. Laubies.”

31. At the same time the parties were formulating the Initial Common Stock
Agreement and the Initial Preferred Stock Agreement, Coty and Laubies were
negotiating the terms of Laubies’ resignation in an agreement (the “Settlement
Agreement”) that Coty disclosed in the same 8-K Current Report: “On February 27,
2020, Coty Management B.V. entered into a settlement agreement (the ‘Settlement
Agreement’) with Mr. Laubies in connection with his resignation. Pursuant
to the Settlement Agreement, Mr. Laubies will receive the severance benefits
provided for under his existing employment agreement as if his employment were
terminated for Good Reason, so long as he provides a release and complies with
the post-termination employment covenants contemplated by his employment


                                        6
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 7 of 15




agreement and the Settlement Agreement.”

32. In short, the parties irrevocably committed to the terms of the Initial Common
Stock Agreement, the Initial Preferred Stock Agreement, and the Settlement
Agreement, including with respect to the number and pricing of shares to be
transferred under those agreements, as part of Laubies’ resignation tendered on
February 27, 2020, irrespective of whether the text of the ancillary provisions
had been finalized or not.



             Plaintiffs’ Demands and the Revised Disclosure

33. By separate letters of March 2, 2020, Plaintiffs made demand on Coty through
their undersigned counsel for recovery of the short-swing profit realized by Laubies
from his transactions in the Company’s Class A common stock in August 2019
and February 2020.

34. Coty received Plaintiffs’ demands and forwarded copies of them to Laubies or
his legal counsel.

35. Following these demands, Laubies and Cottage Holdco amended their earlier
disclosures of the Initial Common Stock Agreement to change the “as of date” to
March 12, 2020 (the “Amended Common Stock Agreement”).

36. In an amended Form 4, filed by Laubies on March 16, 2020, he revised the
date of the agreement from February 27 to March 12 and included the following
disclosure: “The original Form 4 filed on March 2, 2020 is hereby amended by
this Form 4/A to correct the transaction reported in Table I. . . . This Form 4/A
reflects that the Stock Purchase Agreement (as defined in this Form 4/A) was
entered into on March 12, 2020.”

37. The amended Form 4 Laubies filed on March 16, 2020, did not revise the
price, quantity or any other terms of the sale originally disclosed on March 2,
2020. The transaction date was the only term changed.

38. Laubies’ amended Form 4 did not restate the date of the Initial Preferred


                                         7
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 8 of 15




Stock Agreement, even though later disclosures indicate that its effective date was
changed from February 27 to March 12 as well. The date of the Initial Preferred
Stock Agreement had no implications for Section 16(b).

39. Coty also did not amend its Current Report on Form 8–K filed on February
28, 2020, to change the effective date of either the Initial Preferred Agreement or
the Settlement Agreement.

40. Within minutes of the filing of Laubies’s amendment, Cottage Holdco filed a
parallel amendment to its own Form 4 originally filed on March 2, 2020. Cottage
Holdco’s amendment restated the date of the Initial Common Stock Agreement in
lockstep with Laubies’s amendment and included the following disclosure: “The
original Form 4 filed on March 2, 2020 is hereby amended and restated by this
Form 4/A. This Form 4/A reflects · · · that the Stock Purchase Agreement (as
defined in this Form 4/A) was entered into on March 12, 2020.”

41. By revising the date of the Initial Common Stock Agreement from February
27 to March 12, the amendments placed Laubies’ sale of 3,260,329 shares more
than six months after his August 2019 purchase. As a result, the two transactions
could no longer be “matched” under Section 16(b) of the Act.



                      Plaintiffs’ Further Investigation

42. When confronted about the amendments, Coty’s legal counsel explained that
the Initial Common Stock Agreement had not been fully executed until March
2020. According to Coty, Laubies had simply overlooked signing the agreement in
February.

43. Plaintiffs’ counsel pointed out the implausibility of this explanation in light
of the two Forms 4 originally filed on March 2, 2020. It seemed unlikely that not
one but both counterparties to the Initial Common Stock Agreement would have
reported “enter[ing] into” the agreement “[o]n February 27, 2020” when one of
them had not signed it until March.



                                        8
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 9 of 15




44. After further discussion with his client, Coty’s counsel informed Plaintiffs’
counsel that Laubies’s unsigned counterpart had not been overlooked after all.
Instead, Laubies had deliberately withheld it for two weeks because he was
unhappy with the draft terms of a tax indemnity Cottage Holdco had negotiated.

45. This explanation was even more implausible than the first. While it seemed
unlikely that both parties to the Initial Common Stock Agreement would over-
look an unsigned counterpart, it was perhaps more implausible that they would
mistake the agreement as fully executed, and file reports with the SEC on that
assumption, while they were still negotiating important terms of the agreement.

46. Coty also could not adequately explain why Cottage Holdco made no effort to
renegotiate the sale price for Laubies’s stock when the parties were still dickering
over material terms as late as March 12, 2020. Even though the agreement was
supposedly signed on March 12, it still valued the shares based on their market
price over the 15 trading days ending on February 26.

47. The outdated pricing formula had a big impact on the parties’ bottom lines,
since the COVID-19 market crash had battered Coty’s stock, leaving it at just
$6.30 per share on March 12, 2020—well below its closing price on February 26.

48. Given that over 7 million shares changed hands on March 12 at prices that
never cleared $7.00, it seems odd that Cottage Holdco decided to settle for buy-
ing Laubies’s 3,260,329 shares at $11.4937 per share—a market premium of
more than 60%. It is especially odd since the whole point of the Initial Com-
mon Stock Agreement’s pricing formula was to key the sale price to the stock’s
contemporaneous market value.

49. Had Cottage Holdco simply insisted on recalculating the sale price over the
15 trading days ending on March 11 rather than February 26, it would have saved
millions of dollars. Based on the stock’s daily volume and closing prices during
the later period, Plaintiffs estimate that the dollar volume-weighted average price
would have dropped from $11.4937 per share to less than $9.50 per share.

50. That reduction would have knocked more than $6 million off the total price

                                         9
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 10 of 15




Cottage Holdco paid for Laubies’s shares.

51. Plaintiffs submit that Cottage Holdco did not bargain for this common sense
reduction because the parties to the Initial Common Stock Agreement considered
themselves bound to its material terms on February 27, 2020.

52. The truth is that the parties got it right the first time: Laubies and Cottage
Holdco entered into the Initial Common Stock Agreement on February 27, 2020,
because on that date the parties irrevocably committed to the material terms of
the sale as evidenced by, among other things, Laubies’ resignation on that date
in reliance on the terms of the agreements, including the Initial Common Stock
Agreement.



            Additional Disclosures in Coty’s Motion to Dismiss

53. In support of its motion to dismiss, Coty filed an affidavit of Lauren A. Aguiar
(the “Aguiar Affidavit”) that disclosed additional documents that support Plaintiffs’
allegation that the parties regarded the Initial Common Stock Agreement to have
been binding on February 27, 2020, as originally reported.

54. Exhibit 6 to the Aguiar Affidavit contains a copy of the Schedule 13D/A filed
by Cottage Holdco (and affiliates) on March 19, 2020. Attached as Exhibit E to
the statement is a copy of the Amended Common Stock Agreement.

55. Exhibit 9 to the Aguiar Affidavit contains an email chain in which the parties
discuss the precise wording of a tax indemnity clause for all three agreements to
the effect that Laubies would indemnify the counterparty should it be required
to pay any taxes that should properly be born by Laubies. The discussion does
not indicate a disagreement about whether Laubies should bear the taxes: it is
simply an effort to state his obligation in an appropriately worded manner.

56. The discussion also does not indicate any disagreement on the core terms
of the agreement, namely the price or quantity of shares that are subject to the
agreements.


                                         10
     Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 11 of 15




57. Eight times in the email chain, proposed changes are referred to as “amend-
ments” or its cognates: “I will amend the agreements accordingly”, Docket Doc.
17-9 at 2; “two further amendments are necessary to the below text,” Id. at 5;
“Article 6 · · · will be amended as follows”, Id. at 7; “my amendments are visible
in black and bold”, Id. at 8; “Article 5.2 of the Stock Purchase Agreement and
the Series A-1 Preferred Repurchase Agreement will be amended as follows” Id.;
“Article 6 of the [agreements] will be amended as follows”, Id. at 9; “Article 19 of
the Settlement Agreement will be amended as follows”, Id.; and “Please provide
me with amended documents”, Id.

58. In a similar vein, the same email-chain refers twice to the “commercial deal”
that was apparently already agreed to by the parties. Id. at 7.

59. Exhibit 10 to the Aguiar Affidavit contains an email to the effect that the
sender had “attached the executed documents.” Docket Doc. 17-10 at 2.

60. Paragraph 2 of the Amended Preferred Stock Agreement calls for the “Closing”
to occur “as soon as reasonably practicable following the date hereof but in any
event no later than March 9, 2020.” Id. at 6.

61. Paragraph 2 of the Amended Common Stock Agreement likewise calls for the
“Closing” to occur “as soon as reasonably practicable following the date hereof but
in any event no later than March 9, 2020.” Id. at 12.

62. In both cases, a closing date (i.e., March 9) that is required to occur before
the date of the agreement (i.e., March 12) makes no sense, but makes eminent
sense if the agreement date were actually February 27 as originally disclosed.

63. In the version of the Amended Common Stock Agreement attached to Cottage
Holdco’s Schedule 13D/A referred to in paragraph 54 above, paragraph 2, setting
the closing date, significantly does not include the phrase “but in any event no
later than March 9, 2020.”

64. Under Delaware law, which the amended agreements state is to govern them,
a written agreement for the sale or purchase of a security is not required:



                                        11
    Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 12 of 15




     A contract or modification of a contract for the sale or purchase of a
     security is enforceable whether or not there is a writing signed or record
     authenticated by a party against whom enforcement is sought, even if
     the contract or modification is not capable of performance within one
     year of its making.


Delaware Uniform Commercial Code § 8–113.

65. The disclosure in the original Forms 4 was correct in that it reflected at least
an oral agreement sufficient under Delaware law, while the later amendments
reflect, at best, amendments to agreements already entered into, the material
terms of which were not in significant doubt.



                           Sole Claim For Relief:
                    Disgorgement Under 15 U.S.C. § 78p(b)
                     (Against Defendant Pierre Laubies)

66. Plaintiffs reallege and incorporate by reference the allegations in paragraphs 1–
65 above.

67. Section 16(b) of the Securities Exchange Act of 1934, as amended, reads in
pertinent part as follows:

     For the purpose of preventing the unfair use of information which may
     have been obtained by [a 10 percent] beneficial owner, director, or officer
     by reason of his relationship to the issuer, any profit realized by him
     from any purchase and sale, or any sale and purchase, of any equity
     security of such issuer (other than an exempted security) or a security-
     based swap agreement involving any such equity security within any
     period of less than six months, unless such security or security-based
     swap agreement was acquired in good faith in connection with a debt
     previously contracted, shall inure to and be recoverable by the issuer,
     irrespective of any intention on the part of such beneficial owner, direc-
     tor, or officer in entering into such transaction of holding the security or
     security-based swap agreement purchased or of not repurchasing the
     security or security-based swap agreement sold for a period exceeding
     six months. Suit to recover such profit may be instituted at law or
     in equity in any court of competent jurisdiction by the issuer, or by
     the owner of any security of the issuer in the name and in behalf of
     the issuer if the issuer shall fail or refuse to bring such suit within
     sixty days after request or shall fail diligently to prosecute the same

                                         12
    Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 13 of 15




     thereafter; but no such suit shall be brought more than two years after
     the date such profit was realized.


15 U.S.C. § 78p(b).

68. At all relevant times, Laubies was an officer and director of Coty and, accord-
ingly, was subject to Section 16 of the Act.

69. While subject to Section 16 of the Act, Laubies purchased 262,000 shares of
Coty’s Class A common stock at the price of $9.5418 per share as further described
herein.

70. While subject to Section 16 of the Act, Laubies sold 3,260,329 shares of Coty’s
Class A common stock at the price of $11.4937 per share as further described
herein.

71. The sale described in paragraph 70 above occurred within less than six months
of the purchase described in paragraph 69 above.

72. The sale described in paragraph 70 above was made at a higher price than
the purchase described in paragraph 69 above.

73. Laubies had a direct or indirect pecuniary interest in all of the shares of
Coty’s Class A common stock purchased and sold as described in paragraphs 69–70
above.

74. Under the “lowest-in, highest-out” method for computing realized profit
pursuant to Section 16(b) of the Act, Laubies realized a profit of $511,397.80, more
or less, from the transactions described in paragraphs 69–70 above.

75. Under Section 16(b) of the Act, the profit realized by Laubies as described in
paragraph 74 above inured to Coty and remains Coty’s lawful property, recoverable
by Plaintiffs in its stead, Coty having failed to seek recovery of the same despite
Plaintiffs’ due and timely demands.




                                        13
    Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 14 of 15




                             Demand for Jury Trial

Plaintiffs respectfully demand a trial by jury on all questions so triable.



                                Prayer for Relief

Wherefore, Plaintiffs pray this Court for judgment:

(a) Requiring Defendant Pierre Laubies to account for and pay over to Coty the
   short-swing profit realized and retained by him in violation of Section 16(b) of
   the Act in an amount not less than $511,397.80, together with appropriate
   pre- and post-judgment interest and the costs of this suit;

(b) Awarding Plaintiffs their costs and disbursements including reasonable attor-
   ney’s, accountant’s, and expert witness fees; and

(c) Granting Plaintiffs such further relief as the Court deems just and proper.




                                        14
        Case 1:20-cv-03438-PAE Document 23 Filed 08/13/20 Page 15 of 15




Respectfully submitted,
2020-08-12

Hunter & Kmiec                                                            Miriam Tauber Law PLLC


By: . . . . . . ./s/
                  . . .James
                       . . . . . . . A.    . . . . . . . . . . . . . . . . . . . . By: . . . . . . . ./s/
                                     . . . Hunter                                                      . . .Miriam
                                                                                                            . . . . . . . . .Tauber
                                                                                                                              ....................
  James A. Hunter                                                                    Miriam Tauber
  Hunter & Kmiec                                                                     Miriam Tauber Law PLLC
  42 Stagecoach Rd.                                                                  885 Park Avenue #2A
  Piper, PA 18947                                                                    New York, NY 10075
  Phone: 484-437-5935                                                                Phone: 323-790-4881
  Fax: 646-462-3356                                                                  Email: MiriamTauberLaw@gmail.com
  Email: hunter@hunterkmiec.com                                                      Bar: MT-1979
  Bar: JH-1910                                                                       Attorney for Mark Rubenstein
  Attorney for Donna Ann Gabriele
  Chechele

DE Doherty Law Office, LLC


By: . . . . . . ./s/
                  . . .Daniel
                        . . . . . . .E.
                                     . . .Doherty
                                          ....................
  Daniel E. Doherty
  DE Doherty Law Office, LLC
  7300 W. 110th Street, Suite 930
  Overland Park, KS 66210
  Phone: 913-338-7182
  Fax: 913-338-7164
  Email: ded@ddoherty.net
  Bar: DD–2145
  Attorney for Revive Investing LLC




                                                                       15
